Citation Nr: 1326862	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  11-17 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder with psychosis and schizophrenia.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board recognizes that the Veteran's appeal has been characterized as entitlement to service connection for schizophrenia also claimed as neuropsychiatric condition.  However, the United States Court of Appeals for Veterans Claims (Court) has ruled that a claim for one psychiatric disorder is tantamount to a claim for all current psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the Veteran has been diagnosed with major depressive disorder with psychosis and schizoprhrenia, the Board has recharacterized the issue as listed above.

The issue of entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has been diagnosed with major depressive disorder with psychosis and with schizophrenia.  The Veteran indicated in his claim for benefits received in May 2010 that his condition began in 1982.  A psychiatric admission note, dated in May 2002, indicates that the Veteran reported that he barely slept and barely ate and that this had been going on for two years.  A statement from San Juan Capestrano, Information Management Department, indicates that the Veteran's treatment notes from 1988 to 2002 were not available and in a psychiatric report it was noted that the Veteran began treatment for his condition in approximately 1990.

As the record reveals that the Veteran has a current acquired psychiatric disorder and a competent report that the Veteran has had a psychiatric disorder since 1982, the Board finds it necessary to afford the Veteran a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Review of the claims file reveals that the Veteran receives consistent treatment from VA.  However, treatment records dated subsequent to March 2011 have not been obtained and associated with the claims file.

The Veteran has identified treatment by Dr. E.R.J.O.  A statement, dated in June 2010, from this physician indicates that the Veteran was treated from April 2005 to May 2005; however, the claims file does not reveal the records of the Veteran's treatment. 

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2012).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain all VA treatment records regarding the Veteran dated since March 2011.  In addition, after obtaining any necessary authorization, attempt to obtain and associate with the claims file all relevant treatment records regarding the Veteran from Dr. E.R.J.O.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA medical records pertaining to the Veteran dated since March 2011.

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file all relevant treatment records regarding the Veteran from Dr. E.R.J.O.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any acquired psychiatric disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's statements and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any acquired psychiatric disorder found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.

3.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

